Case: 2:19-cv-04694-JLG-CMV Doc #: 27 Filed: 09/30/20 Page: 1 of 1 PAGEID #: 104




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 LESLIE ALLEN,

                       Plaintiff,

        v.                                              Civil Action 2:19-cv-4694
                                                        Judge James L. Graham
                                                        Magistrate Judge Chelsey M. Vascura
 DOLGEN MIDWEST, LLC, et al.,

                       Defendants.




                                           ORDER

       The parties attended mediation on September 29, 2020, and the mediator reported the

case as settled. The parties are DIRECTED to file a joint written REPORT detailing the status

of this case ON OR BEFORE NOVEMBER 30, 2020, unless they have filed a dismissal entry

in accordance with Federal Rule of Civil Procedure 41(a)(1)(A) in the interim.


              IT IS SO ORDERED.


                                                    /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE
